United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3231
                         ___________________________

                               Jaymar Stanton Adams,

                       lllllllllllllllllllllPetitioner - Appellant,

                                           v.

                             United States of America,

                       lllllllllllllllllllllRespondent - Appellee.
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                             Submitted: March 10, 2017
                               Filed: August 25, 2017
                                   ____________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                       ____________

COLLOTON, Circuit Judge.

       Jaymar Stanton Adams pleaded guilty in 2013 to a charge that he conspired to
distribute 100 kilograms or more of marijuana in South Dakota and elsewhere. The
district court1 sentenced him to 60 months’ imprisonment. Adams later moved

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
unsuccessfully to vacate his sentence under 28 U.S.C. § 2255 based on ineffective
assistance of counsel, and this appeal concerns that motion.

        Adams owned a medicinal marijuana farm in California. In January 2013, a
grand jury in South Dakota charged him with conspiring to distribute 100 kilograms
or more of marijuana in South Dakota and elsewhere from 2008 until 2012.
Randolph Daar, an attorney based in California, represented Adams, and Daar
arranged for Nichole Carper to serve as Adams’s local counsel in South Dakota. Daar
sent Adams a plea agreement and a supporting statement with a factual basis for the
plea. The factual basis statement said that Adams had knowingly joined an agreement
“to illegally distribute more than 100 kilograms of marijuana in South Dakota and
elsewhere,” and that Adams had “distributed . . . marijuana, or caused it to be
distributed in South Dakota and elsewhere.” Adams signed both documents and then
pleaded guilty. The district court sentenced Adams to 60 months’ imprisonment and
ordered a forfeiture of $50,000 cash.

       Adams later moved to vacate his sentence under 28 U.S.C. § 2255, arguing that
his counsel performed ineffectively by advising Adams to enter into a guilty plea
without a sufficient factual basis. Adams, Daar, and Carper each submitted affidavits
on the issue. The district court denied Adams’s motion without an evidentiary
hearing. The court concluded that although Adams and his counsel technically
presented different facts in their affidavits, Adams’s affidavit could not be accepted
as true, because it was contradicted by his own statements at the change-of-plea and
sentencing hearings.

       Adams argues on appeal that his counsel was ineffective in recommending the
guilty plea and that the district court erred by rejecting his claim without a hearing.
We review for abuse of discretion the district court’s denial of Adams’s § 2255
motion without an evidentiary hearing, and we review de novo the merits of his



                                         -2-
ineffective-assistance-of-counsel claim. Payne v. United States, 78 F.3d 343, 347
(8th Cir. 1996).

       Federal Rule of Criminal Procedure 11(b)(3) provides that the district court
must determine that there is a factual basis for a guilty plea. A factual basis is
adequate if the court can reasonably determine that the defendant likely committed
the offense. United States v. Scharber, 772 F.3d 1147, 1150 (8th Cir. 2014). The
court may consider the plea agreement, stipulated facts, and a colloquy between the
defendant and the court, among other things, in making the determination. Id.

       To convict Adams of the charged offense, the government was required to
establish (1) that there was a conspiracy, i.e., an agreement to distribute 100
kilograms or more of marijuana in South Dakota and elsewhere; (2) that Adams knew
of the conspiracy; and (3) that Adams intentionally joined the conspiracy. See United
States v. Jiminez, 487 F.3d 1140, 1146 (8th Cir. 2007). The district court had a solid
basis to accept the plea: Adams admitted in his signed plea agreement, signed factual
basis statement, and colloquy with the district court that he had agreed with others to
illegally distribute 100 kilograms or more of marijuana in South Dakota and
elsewhere. He told the court that he had read the plea documents, discussed them
with his counsel, and understood them. He also attested to their accuracy.

       After judgment was entered, however, Adams attempted to recant. He alleged
that he had not actually conspired to distribute marijuana in South Dakota. He
claimed that he did not understand the plea proceeding, and blamed attorney Daar for
urging him to plead guilty blindly. Adams asserts that he did not understand the plea
agreement or factual basis statement, and that Daar never explained the documents.
Adams says that he signed them only because Daar instructed him to do so. Adams
also disowns his testimony at the change-of-plea hearing. He claims that Daar
instructed him simply to answer “yes” to every question. Adams insists that although
he had grown over 100 kilograms of marijuana at his farm in California, he never

                                         -3-
conspired to distribute marijuana in South Dakota. He asserts that he thought his
admissions in court pertained only to activities in California. Daar and Carper dispute
Adams’s account; both concluded that there was an ample factual basis for the plea,
and Daar avers that he instructed Adams to answer all of the court’s questions
truthfully.

       A court may resolve a § 2255 motion without a hearing if “the files and records
of the case conclusively show that the prisoner is entitled to no relief.” 28
U.S.C. § 2255(b). The district court recognized that it could not choose between
competing versions of facts without an evidentiary hearing, but concluded that there
was no genuine dispute that required live testimony. The court concluded that
Adams’s allegations could not be accepted as true because they were contradicted by
the record and were inherently incredible.

      An inmate is not automatically entitled to a trip back to the district court for an
evidentiary hearing simply because he files an affidavit that conflicts on its face with
the sworn statements of his attorney. The court may deny an evidentiary hearing if
the movant’s allegations “cannot be accepted as true because they are contradicted
by the record, inherently incredible, or conclusions rather than statements of fact.”
Thomas v. United States, 737 F.3d 1202, 1206-07 (8th Cir. 2013) (internal quotation
omitted).

       We see no abuse of discretion in the district court’s conclusion that Adams’s
motion could be denied without a hearing. Adams’s contention that Daar instructed
him to answer “yes” to every question at the change-of-plea hearing is refuted by the
fact that he answered “no” to multiple questions. The debunking of Adams’s “all-
yes” theory also undermines his contention that he signed the plea documents at
Daar’s behest without understanding them. Given that Adams chose between “yes”
and “no” when answering the court’s questions, the court was permitted to hold
Adams to his sworn “yes” statements at the plea hearing that the plea-related

                                          -4-
documents were accurate, and that he read the documents, discussed them with his
counsel, and understood them. A “defendant’s representations during the plea-taking
carry a strong presumption of verity and pose a formidable barrier in any subsequent
collateral proceedings.” Nguyen v. United States, 114 F.3d 699, 703 (8th Cir. 1997)
(internal quotations omitted).

         Adams also contends that there was no factual basis for the plea because when
the court asked whether the quantity involved in the conspiracy amounted to more
than 100 kilograms of marijuana, he admitted only that he was involved in growing
that quantity of marijuana in California. The court, however, did not ask merely
about growing marijuana. The court recited Adams’s written admission that he
“personally grew, harvested, and obtained marijuana, illegally distributed marijuana,
caused marijuana to be illegally delivered and distributed, paid others for marijuana,
. . . received payments for marijuana, and . . . combined shipments of marijuana with
other co-conspirators.” Adams admitted that the activity just described involved 100
kilograms or more of marijuana. That Adams grew the marijuana in California does
not undermine the factual basis for his plea to conspiring to distribute 100 kilograms
or more of marijuana in South Dakota and elsewhere. The conspiracy charge did not
require proof that 100 kilograms or more of marijuana was grown in South Dakota,
or even trafficked in South Dakota. Adams admitted that the conspiratorial activities
as a whole involved 100 kilograms or more of marijuana, and that the conspiracy
occurred in South Dakota and elsewhere. That was sufficient to establish a factual
basis.

      The district court did not abuse its discretion in denying Adams’s motion
without an evidentiary hearing, because the record showed conclusively that counsel
did not render ineffective assistance and that Adams was not prejudiced by the
performance of counsel. The judgment of the district court is affirmed.
                       ______________________________



                                         -5-